          Case 3:20-cv-06850-MMC Document 21 Filed 10/29/20 Page 1 of 4




 1   STUART C. PLUNKETT (SBN 187971)
     stuart.plunkett@alston.com
 2   JEAN E. RICHMANN (SBN 323525)
     jean.richmann@alston.com
 3   ALSTON & BIRD LLP
     560 Mission St., 21st Floor
 4   San Francisco, CA 94105
     Telephone: 415-243-1000
 5   Facsimile: 415-243-1001

 6
     Attorneys for Defendant Tachyus Corporation
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
12
     CRESCENT POINT ENERGY CORP.,                          Case No.: 3:20-cv-06850-MMC
13
            Plaintiff,                                     Assigned to the Honorable Maxine M. Chesney
14
15          v.                                             NOTICE OF WITHDRAWAL AND
                                                           SUBSTITUTION OF COUNSEL FOR
16                                                         DEFENDANT TACHYUS; [PROPOSED]
     TACHYUS CORPORATION,                                  ORDER
17
             Defendant.
18
19
20
21          PLEASE TAKE NOTICE that Defendant Tachyus Corporation has retained Alston & Bird
22   LLP to substitute as counsel for Millstein & Associates in the above-captioned matter.
23          Withdrawing counsel for Defendant TACHYUS CORPORATION is:
24
            David J. Millstein
25          Millstein & Associates
26          100 The Embarcadero, Penthouse
            San Francisco, CA 94105
27          Telephone: 415-348-0348
            Fax: 415-348-0336
28          Email: dmillstein@millstein-law.com

                                                      1
         Case 3:20-cv-06850-MMC Document 21 Filed 10/29/20 Page 2 of 4




 1        All pleadings, orders and notices should henceforth be served upon the following substituted

 2   counsel for defendant TACHYUS CORPORATION:

 3
          Stuart C. Plunkett
 4        Alston & Bird LLP
 5        560 Mission Street, Ste. 2100
          San Francisco, CA 94105
 6        Phone: (415) 243-1057
          Fax: (415) 243-1001
 7        Email: stuart.plunkett@alston.com
 8        Jean E. Richmann
 9        Alston & Bird LLP
          560 Mission Street, Ste. 2100
10        San Francisco, CA 94105
          Phone: (415) 243-1039
11        Fax: (415) 243-1001
          Email: jean.richmann@alston.com
12
13        The undersigned parties consent to the above withdrawal and substation of counsel.
14
15   DATED: October 29, 2020                           TACHYUS CORPORATION
16
17                                                     By: __/s/ Matt Elbert___________________
                                                            Matt Elbert
18
19
     DATED: October 29, 2020                           MILLSTEIN & ASSOCIATES
20
21                                                     By: /s/ David J. Millstein______________
                                                             David J. Millstein
22
23
     DATED: October 29, 2020                           ALSTON & BIRDL LLP
24
25                                                     By: /s/ Stuart C. Plunkett_______________
                                                             Stuart C. Plunkett
26
27
28
                                                   2
        Case 3:20-cv-06850-MMC Document 21 Filed 10/29/20 Page 3 of 4




 1        The above withdrawal and substitution of counsel is approved and so ORDERED.

 2
 3   DATED: October 29, 2020                         __________________________________
 4                                                     UNITED STATES DISTRICT JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
          Case 3:20-cv-06850-MMC Document 21 Filed 10/29/20 Page 4 of 4




 1                                        FILER’S ATTESTATION

 2          I, Jean E. Richmann, am the ECF User whose identification and password are being used to

 3   file this document. I hereby attest that the concurrence to the filing of this document has been

 4   obtained from each signatory hereto.

 5
     DATED: October 29, 2020                                /s/ Stuart C. Plunkett
 6                                                          Stuart C. Plunkett
 7                                                          ALSTON & BIRD LLP
                                                            560 Mission Street, Ste. 2100
 8                                                          San Francisco, CA 94105
                                                            Telephone: 415-243-1000
 9                                                          E-mail: stuart.plunkett@alston.com
10                                                      Counsel for Defendant Tachyus Corporation
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        4
